Isbell, J.
With regard to the points made under the first division of the demurrer, we think that the demurrant has misapprehended the record, except as to the last specification in this division. The style of the information is¿ “ Your informant,. Wm. P. Davis, prosecuting attorney of the county of Lucas.” It is true, that the Code, § 2152, uses-the term “ district ” attorney, but there can be no doubt that prosecuting attorney was intended, as there was not at the time of its adoption, nor has there since been, technically, any 11 district" attorney of the proper county. The information does clearly state, that Best is unlawfully holding and exercising the office of county judge for the county of Lucas. And so far as it is objected,, that the information is not sworn to, we hold that an information filed by the proper prosecuting attorney, in his official character, requires no other verification than his official signature.
Under the second division of the demurrer, it is objected that the information does not state, on what day the election was held. It is stated that Savacool was elected at the August election, A. D. 1855. The August election is established by law, and the time it is held should be judicially taken notice of. We think there is nothing in this objection. *99As to the other objections urged in the second and third divisions of the demurrer, we regard them as either frivolous, or not sustained by the record. The fourth division is based upon the idea, that an abstract of the returns of the election should accompany the information. We know of no provision of the law requiring this.
This brings us to the last specification in the demurrer, which raises the substantial question in the case, namely, does a county judge, elected at an April election, to fill a vacancy, occasioned by the removal of his predecessor before the expiration of his term of office, acquire the right to hold the office for the term of two years ? The determination of this question, involves a construction of the law creating that officer, as modified by a subsequent statute. The provisions of the statute which are deemed material in. the determination of this question, are the following: By the Code, § 103, it is provided: “ The county judge shall be elected at the first election holden in August,- after this statute has been in force thirty days, and if such election does not take place in the year 1851, the county judges elected in 1852, shall hold for the term of three years, and a new election shall take place at the August election, in the year 1855, and every four years thereafter.” By section 240, it is provided that “the following shall be the years of the election, and the terms of service of the respective officers. In the year 1851, at the August election, in each county, a county judge for the term of four years,” &c. “But if this statute be not in force on the day of the above election, then an election shall take place for a county judge, and a supervisor of roads, in each county, at the general election in the year 1852, the county judge to hold for three years, and the supervisor for one year, and until their respective successors are elected and qualified; and a supervisor shall be again elected in the year 1853, and each two years thereafter, and a county judge in the year 1855, and each four years thereafter,” &c. By section 434, it is provided, that “ vacancies occurring in county or township officers, shall be filled at the first election which takes place in April or August, after *100the expiration of fifteen days from the occurrence; and when a justice of the peace is elected to fill a vacancy, he is entitled to hold for the term of two years from the time of his election,” &c. By the act approved January 29, 1853, after providing that county judges then in office, should within sixty days after the taking effect of the act, give a bond, or forfeit their offices, it is provided by section 3, that “ county judges hereafter elected, shall hold their offices for the term of two years, and until their successors are elected and qualified.” It is contended by defendant, that this act is intended to apply to all county judges elected after the taking effect of, this act, whether to fill a vacancy on account of an unexpired term, or otherwise.
On the part of relator, it is contended, that the words two years, in the act of 1853, are only to be taken in contra-distinction to the words four years in the provision of the Code creating the office; and are not intended to apply to the-filling of vacancies, or to alter the law on that subject. The construction contended for by the defendant, has the letter of the act to favor it; and also derives some additional strength from the fact, that the legislature had, in the same act, provided a contingency, whereby all the offices of county judge in'the state, might by possibility become vacant, without specifying the length of time those elected to fill such vacancies should hold, unless they were to hold for two years; yet, in view of all the legislation upon the subject, and the duties devolving upon the county judge, we are constrained to hold the construction contended for by the relator, the true one. Prom the provisions of the Code, above quoted, it is apparent that it was the intention of the legislature, in adopting them, that the office of the county judge should be regularly filled at the August election. There is a peculiar propriety in this provision, arising out of the duties devolving upon that officer. He is the accounting officer of the county. -He audits and settles the accounts of the treasurer,, and those of any other collector of county revenue, taxes, or incomes. He is the superintendeiit of the fiscal concerns of the county. It is his duty, on the first Monday of July, *101annually, to cause to be made a minute statement of them for the preceding year. By the various provisions of the law regulating the collection of revenue, at that time, the accounts with the treasurer of the county, and other fiscal officers, are as nearly wound up, and the business of the office as little complicated, as mai^ be. Again, by the provisions of the law, in the ordinary course of the business of the office, little occurs to render,the accounts of the office complicated, between the first Monday in July and the time a successor, elected in August, must qualify. The whole system of county finance appears to have been framed, with an eye to the termination of the duties of that officer. And from hence, we discover the reason why the legislature, in adopting the Code, was so particular'in providing that, in case the election of county judge should, not take place in the year 1851, the county judges elected in the year 1852 should hold for three years, and that a county judge should be elected at the August election in 1855, and every four years thereafter. By construing the words two years, in the act of 1858, to apply to the regular term of the office, and not applying to vacancies, the harmony of the system is preserved. ¥e think the legislature did not intend to provide for vacancies by the act of 1858, but only to shorten the regular term of office from four to two years. ¥e hold, therefore, that a county judge, elected to fill a vacancy, is entitled to serve out the unexpired term of his predecessor only, and hence the demurrer was improperly sustained.
Judgment reversed and cause remanded.